DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	At the outset, in accordance with 37 CFR 1.126, claims 20-24 have been renumbered as claims 19-23, respectively.

Election/Restrictions
3.	Claims 1-6 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 August 2021.
4.	Applicant’s election without traverse of Species 5 (Figs. 24-26) and claims 7-20 in the reply filed on 13 August 2021 is acknowledged.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2016/0309980 (hereinafter LeCompte et al.).
	As for claim 7, LeCompte et al. discloses a floor cleaning system having a flat headed mop (floor cleaning system, wringer assembly 100, Fig. 1, flat mops and string mops, title; paragraph [0001]), the system comprising: a frame which can be a cart/trolley having a first portion and a second portion for holding/containing the compartment/bucket (paragraph [0034]); at least one compartment (compartment, bucket 108, Fig. 1); a wringing assembly fluidly coupled to the at least one compartment (wringing assembly 200 along with activation assembly 300, Figs. 2,3; “The wringer assembly 100 includes a wringing assembly 200 and an actuation or activation assembly 300.”, paragraph [0039], which is located within bucket 108, i.e. “fluidly coupled”); a post extending from the wringing assembly (post, elongated base of handle 302 or handle 304, Fig. 1); and a handle coupled to the end of the post (handle, uppermost, angled short portion of either handle 302 or handle 304, Fig. 1).
As for claim 8, wherein the post is rotatable from a first position with the handle positioned at least partially over the wringing assembly to a second position (handles 302, 304 are rotatable from a position at least partially over wringing assembly 200 to a different, separate position; " The handles 302 and 304 pivot around the pivoting shaft 308 to carry out the wringing action.”, paragraph [0048], Figs. 
2-9). 
As for claim 9, wherein the post includes a first portion and a second portion, the first portion being coupled to the wringing assembly, the second portion being offset from the first portion (post first portion, elongated base of handle 302 or handle 304, and second portion, angled/offset short portion of either handle 302 or handle 304, Fig. 1).

8.	Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2014/0263105 (hereinafter Kontorovich et al.).
	As for claim 13, Kontorovich et al. discloses a floor cleaning system having a flat headed mop (floor cleaning system, “CLEAN WATER MOPPING SYSTEM’, title, Fig. 1; may be configured to be used with a flat mop or a string mop, paragraph [0004]), the system comprising: at least one compartment (compartment, mop bucket 12, Fig. 1); and a wringing assembly fluidly coupled to the at least one compartment, the wringing assembly having a housing with a slot, the slot being defined by a first wall, a second wall and a pair of side walls, the second wall extends vertically farther from the at least one compartment than the first wall (wringing assembly, wringer 6, defined broadly by a “slot”, i.e. surrounding walls of the housing, including a first wall, which is the rear wall in Fig. 1, and a second wall, which is the front wall in Fig. 1, which extends farther from bucket 12 than the first wall, and two side walls, Fig. 1, is fluidly coupled to bucket 12; “In some embodiments the wringer 6 may be positioned to drain into the mop bucket 12 rather than into the filter bucket 4.”, paragraph [0029]). 
As for claim 14, wherein the pair of sidewalls extend vertically farther from the at least one compartment than the first wall (the side walls each extend farther vertically than the first, rear wall from the bucket 12, Figs. 1).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LeCompte et al. in view of U.S. Patent No. 6,158,089 (hereinafter Monahan et al.).
	LeCompte et al. fails to explicitly disclose the post is extendable from a first length to a second length. Monahan et al. is analogous art by virtue of addressing the particular problem faced and solved by applicant, which is to make a handle adjustable in length, and teaches a post that is extendable from a first length to a second length (post, telescoping handle 10, Fig. 1, which is extendable from a first length to a second length; “It is an object to improve telescoping handles.”, col. 1, line 33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified LeCompte et al. with the teachings of Monahan et al. The motivation for doing so would have been to provide the handles with a length adjustable structure for the purpose of making the mopping system customizable to accommodate various sized users.

12.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LeCompte et al. in view of U.S. Patent Application Publication US 2005/0100403 (hereinafter Kruepke).
	As for claim 11, LeCompte et al. fails to explicitly disclose the handle is comprised of a c-shaped member. Kruepke is analogous art by virtue of addressing the particular problem faced and solved by applicant, which is to provide a handle that is easy to grasp and is ergonomic from numerous positions, and teaches a handle 46 that is comprised of a c-shaped member (c-shaped member, 68, 70, 72, Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LeCompte et al. with the teachings of Kruepke. The motivation for doing so would have been to provide the handles with a c-shaped end structure for the purpose of making the mopping system ergonomically easy to grasp from numerous positions. 
As for claim 12, LeCompte et al. fails to explicitly discloses the handle is comprised of a cross-member having a first c-shaped portion and a second c-shaped portion. Kruepke is analogous art by virtue of addressing the particular problem faced and solved by applicant, which is to provide a handle that is easy to grasp and is ergonomic from numerous positions, and teaches a handle that is comprised of a cross-member having a first c-shaped portion and a second c-shaped portion (cross-member 64, 66, 67, 80 and first and second c-shaped portions, 68, 70, 72, Fig. 2). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify LeCompte et al. with the teachings of Kruepke. The motivation for doing so would have been to provide the handles with a c-shaped end structure for the purpose of making the mopping system ergonomically easy to grasp from numerous positions.

13.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kontorovich et al. in view of GB 379,946 (hereinafter Robertson).
	As for claim 15, Kontorovich et al. fails to explicitly disclose the wringer assembly further includes at least one roller disposed at least partially within the slot and operably coupled to the housing to move from a first position to a second position when the flat headed mop is withdrawn from the slot. Robertson is in the same field of endeavor of mopping systems and teaches a wringer assembly that further includes at least one roller disposed at least partially within a slot and operably coupled to a housing to move from a first position to a second position when a flat headed mop is withdrawn from the slot (wringer system comprising a roller 8, the wringer being at least partially within the walls of receptacle 1, Fig. 1, and which is operably coupled to the perimeter of the receptacle and moves from a first position to a second position; “The roller 8 is thus capable of moving within the receptacle 1 in an arcuate path, as indicated, relatively to the perforated arcuate plate 2”, Page 2, lines 99-102, which movement is possible during movement of the mop therethrough). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kontorvich et al. with the teachings of Robertson. The motivation for doing so would have been to provide a movable roller type of wringer for the wringer system so as to permit easy movement of the mop over the roller while allowing increased and variable wringing pressure.
	As for claim 16, Kontorovich et al. fails to explicitly disclose a blade disposed within the slot opposite the at least one roller. Robertson is in the same field of endeavor of mopping systems and teaches a blade disposed within a slot opposite at least one roller (blade, arcuate plate 2, disposed within the walls of receptacle 1 opposite of roller 8, Fig. 1). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified Kontorvich et al. with the teachings of Robertson. The motivation for doing so would have been to provide a blade disposed within the opening of the bucket opposite of a movable roller for the purpose of more effectively removing liquid from the mop.

14.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontorovich et al. in view of U.S. Patent No. 8,544,141 (hereinafter Kyde et al.).
	As for claim 17, Kontorovich et al. discloses a floor cleaning system having a flat headed mop (floor cleaning system, “CLEAN WATER MOPPING SYSTEM”, title, Fig. 1), the system comprising: at least one compartment, the at least one compartment having a length and a width (compartment, filter bucket 4 having a length and width, Fig. 1); a member disposed within the at least one compartment, the member having a plurality of walls spaced apart from each other along the length of the at least one compartment (member, mop bucket 12, located within filter bucket 4 and having spaced apart walls, Fig. 1); and a wringing assembly fluidly coupled to the at least one compartment, the wringing assembly having a housing with a slot sized to receive the flat headed mop and configured to extract fluid therefrom (wringing assembly, wringer 6 for extracting fluid from a mop, defined broadly by a “slot”, i.e. surrounding walls of the housing, which is fluidly coupled to filter bucket 4; “A mop wringer 6 is mounted on one end of the filter bucket 4 such that when the mop is wrung in the wringer 6 the water from the mop drains into the filter bucket 4.”, paragraph [0029]). Kontorovich et al. fails to explicitly disclose a frame and at least one compartment removably coupled to the frame. Kyde et al. is in the same field of endeavor of cleaning systems and teaches a frame and at least one compartment removably coupled to a frame (frame, comprised of reservoir 12 and U-shaped handle 14, with which compartment, bins 18a-d, are removably coupled, Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kontorovich et al. with the teachings of Kyde et al. The motivation for doing so would have been to provide a frame for the removable holding of the mopping equipment for the purpose of making them easier to move as a cleaning unit.
	As for claim 18, wherein the member includes a scrubbing plate portion (mop bucket 12 has a side wall in the form of a plate and against which something, i.e. a mop, may be scrubbed). 
As for claim 19, wherein the member includes a first wall and a second wall extending along the length of the at least one compartment, the second wall having a relief area sized to receive the handle of the flat headed mop (Kontorovich et al. first wall, front wall as seen in Fig. 4, and second wall, back wall as seen in Fig. 4, which wall has a lowered portion between the side walls which is considered a “relief” area, fully capable of receiving a mop handle therein). 
As for claim 20, wherein the plurality of walls are parallel to the width of the at least one compartment (Kontorovich et al. mop bucket 12 has front and back walls, as viewed in Fig. 1, which are parallel with the width of filter bucket 4, Fig. 1).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to LeCompte et al., Ducharme, Matola and Maiuro are pertinent to floor cleaning systems having various handle arrangements and wringing assemblies with varied wall heights.




16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





					/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723